Citation Nr: 1632676	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.

(The issue of entitlement to service connection for an acquired psychiatric disorder will be the subject of a separate decision under the same docket number).


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986.  Further, the record indicates she had additional service in the Reserves.

The Veteran's hearing loss claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

The Veteran provided testimony on her hearing loss claim at a hearing before the undersigned in September 2011.  A transcript of this hearing is of record.

In a July 2014, the Board issued a decision which denied an initial compensable evaluation for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2015 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's decision on the hearing loss claim, and remanded the matter for action consistent with the JMR.  The Board subsequently remanded the hearing loss claim in August 2015 for further development.

The case has now been returned to the Board for additional appellate consideration.  Although the Board regrets the additional delay, for the reasons stated below further development is required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In August 2015, the Board remanded the hearing loss claim, in part, for a new VA examination.  VA examined the Veteran in March 2016 to determine the current (then) severity of her hearing loss disability.  (See March 2016 VA Hearing Loss/Tinnitus Disability Benefits Questionnaire).  However, it is not clear whether all other development directed by the August 2015 remand has been completed.  Specifically, the appeal was not readjudicated nor was a Supplemental Statement of the Case (SSOC) promulgated as directed by the Board's August 2015 remand directives and as required by 38 C.F.R. § 19.31 (2015).  Thus, a remand is required to ensure compliance with the Board's August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further finds that any outstanding medical records pertinent to the hearing loss claim should be obtained while this case is on remand.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for her hearing loss since October 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her hearing loss symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, readjudicate the issue of entitlement to an initial compensable rating for hearing loss in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, she and her attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on this issue in October 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




